Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1 – 3, 7, 9 - 11,  17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6, 7, and 12 - 14 of U.S. Patent No. 9,501,760. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is anticipated by a corresponding patented claim.	Regarding pending claim 1, said claim is anticipated by patented claim 1.
Regarding pending claim 2, said claim is anticipated by patented claim 2.
Regarding pending claim 3, said claim is anticipated by patented claim 6.
Regarding pending claim 7, said claim is anticipated by patented claim 3.
Regarding pending claim 9, said claim is anticipated by patented claim 3.
Regarding pending claim 10, said claim is anticipated by patented claim 7.
Regarding pending claim 11, said claim is anticipated by patented claim 12.
Claims  1 – 3, 7, 9, 10, 11, and 17 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 10, and 12 of U.S. Patent No. 9,788,180. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is anticipated by a corresponding patented claim.	Regarding pending claim 1, said claim is anticipated by patented claim 1.
Regarding pending claim 2, said claim is anticipated by patented claim 2.
Regarding pending claim 3, said claim is anticipated by patented claim 6.
Regarding pending claim 7, said claim is anticipated by patented claim 3.
Regarding pending claim 9, said claim is anticipated by patented claim 3.
Regarding pending claim 10, said claim is anticipated by patented claim 7.
Regarding pending claim 11, said claim is anticipated by patented claim 12.
Regarding pending claim 17, said claim is anticipated by patented claim 13.
Regarding pending claim 18, said claim is anticipated by patented claim 14.

Claims  1 – 3, 7, 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 10, and 12 of U.S. Patent No. 9,788,180. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is anticipated by a corresponding patented claim.	Regarding pending claim 1, said claim is anticipated by patented claim 1.
Regarding pending claim 2, said claim is anticipated by patented claim 3.
Regarding pending claim 3, said claim is anticipated by patented claim 6.
Regarding pending claim 7, said claim is anticipated by patented claim 4.
Regarding pending claim 10, said claim is anticipated by patented claim 7.
Regarding pending claim 11, said claim is anticipated by patented claim 12.
Regarding pending claim 15, said claim is anticipated by patented claim 10.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,292,022. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is anticipated by a corresponding patented claim.	Regarding pending claim 1, said claim is anticipated by patented claim 1.
Regarding pending claim 2, said claim is anticipated by patented claim 3.
Regarding pending claim 3, said claim is anticipated by patented claim 3.
Regarding pending claim 4, said claim is anticipated by patented claim 4.
Regarding pending claim 5, said claim is anticipated by patented claim 5.
Regarding pending claim 6, said claim is anticipated by patented claim 6.
Regarding pending claim 7, said claim is anticipated by patented claim 7.
Regarding pending claim 8, said claim is anticipated by patented claim 8.
Regarding pending claim 9, said claim is anticipated by patented claim 9.
Regarding pending claim 10, said claim is anticipated by patented claim 10.
Regarding pending claim 11, said claim is anticipated by patented claim 11.
Regarding pending claim 12, said claim is anticipated by patented claim 12.
Regarding pending claim 13, said claim is anticipated by patented claim 13.
Regarding pending claim 14, said claim is anticipated by patented claim 14.
	Regarding pending claim 15, said claim is anticipated by patented claim 15.
	Regarding pending claim 16, said claim is anticipated by patented claim 16.
	Regarding pending claim 17, said claim is anticipated by patented claim 17.
	Regarding pending claim 18, said claim is anticipated by patented claim 18.
	Regarding pending claim 19, said claim is anticipated by patented claim 19. 	Regarding pending claim 10, said claim is anticipated by patented claim 20.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,701,530. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is anticipated by a corresponding patented claim.
Regarding pending claim 1, said claim is anticipated by patented claim 1.
Regarding pending claim 2, said claim is anticipated by patented claim 3.
Regarding pending claim 3, said claim is anticipated by patented claim 3.
Regarding pending claim 4, said claim is anticipated by patented claim 4.
Regarding pending claim 5, said claim is anticipated by patented claim 5.
Regarding pending claim 6, said claim is anticipated by patented claim 6.
Regarding pending claim 7, said claim is anticipated by patented claim 7.
Regarding pending claim 8, said claim is anticipated by patented claim 8.
Regarding pending claim 9, said claim is anticipated by patented claim 9.
Regarding pending claim 10, said claim is anticipated by patented claim 10.
Regarding pending claim 11, said claim is anticipated by patented claim 11.
Regarding pending claim 12, said claim is anticipated by patented claim 12.
Regarding pending claim 13, said claim is anticipated by patented claim 13.
Regarding pending claim 14, said claim is anticipated by patented claim 14.
	Regarding pending claim 15, said claim is anticipated by patented claim 15.
	Regarding pending claim 16, said claim is anticipated by patented claim 16.
	Regarding pending claim 17, said claim is anticipated by patented claim 17.
	Regarding pending claim 18, said claim is anticipated by patented claim 18.
	Regarding pending claim 19, said claim is anticipated by patented claim 19. 	Regarding pending claim 10, said claim is anticipated by patented claim 20.
	
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,128,996. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is anticipated by a corresponding patented claim.
Regarding pending claim 1, said claim is anticipated by patented claim 1.
Regarding pending claim 2, said claim is anticipated by patented claim 3.
Regarding pending claim 3, said claim is anticipated by patented claim 3.
Regarding pending claim 4, said claim is anticipated by patented claim 4.
Regarding pending claim 5, said claim is anticipated by patented claim 5.
Regarding pending claim 6, said claim is anticipated by patented claim 6.
Regarding pending claim 7, said claim is anticipated by patented claim 7.
Regarding pending claim 8, said claim is anticipated by patented claim 8.
Regarding pending claim 9, said claim is anticipated by patented claim 9.
Regarding pending claim 10, said claim is anticipated by patented claim 10.
Regarding pending claim 11, said claim is anticipated by patented claim 11.
Regarding pending claim 12, said claim is anticipated by patented claim 12.
Regarding pending claim 13, said claim is anticipated by patented claim 13.
Regarding pending claim 14, said claim is anticipated by patented claim 14.
	Regarding pending claim 15, said claim is anticipated by patented claim 15.
	Regarding pending claim 16, said claim is anticipated by patented claim 16.
	Regarding pending claim 17, said claim is anticipated by patented claim 17.
	Regarding pending claim 18, said claim is anticipated by patented claim 18.
	Regarding pending claim 19, said claim is anticipated by patented claim 19. 	Regarding pending claim 10, said claim is anticipated by patented claim 20.

Subject Matter Allowable over Prior Art
	Claims 1 - 20 would be allowable, absent the pending Double Patenting rejections.	The closet prior art of record includes the references cited in the above noted parent applications (particularly in the 8/31/2017 Notice of Allowance for application 15/355,265; now patent 9,788,180). Said previously cited prior art remains relevant in the present application given the similarity of the presently claimed subject matter to the previously patented subject matter (as noted in the correlation established in the pending Double Patenting rejections). Additional prior art related to synchronizing media playback that has not previously been cited includes:	Spilo (US-20060002681-A1)
	Igelman (US-20090106357-A1)	Herf (US-20050021624-A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442